Name: Commission Regulation (EC) No 2122/95 of 6 September 1995 amending Regulation (EEC) No 2641/88 laying down detailed rules for the application of the aid scheme for the use of grapes, grape must and concentrated must to produce grape juice
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  cooperation policy;  economic policy;  plant product
 Date Published: nan

 Avis juridique important|31995R2122Commission Regulation (EC) No 2122/95 of 6 September 1995 amending Regulation (EEC) No 2641/88 laying down detailed rules for the application of the aid scheme for the use of grapes, grape must and concentrated must to produce grape juice Official Journal L 212 , 07/09/1995 P. 0007 - 0007COMMISSION REGULATION (EC) No 2122/95 of 6 September 1995 amending Regulation (EEC) No 2641/88 laying down detailed rules for the application of the aid scheme for the use of grapes, grape must and concentrated must to produce grape juiceTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1544/95 (2), and in particular Article 46 (4) and (5) thereof, Whereas Article 46 (4) of Regulation (EEC) No 822/87 layw down that until the 1995/96 wine year, part of the aid provided for must be set aside for the organization of campaigns to promote the consumption of grape juice; Whereas Article 4 (2) of Commission Regulation (EEC) No 2641/88 of 25 August 1988 laying down detailed rules for the application of the aid scheme for the use of grapes, grape must and concentrated must to produce grape juice (3), as last amended by Regulation (EEC) No 2056/91 (4), lays down that the proportion of the aid for financing promotional campaigns must be 35 % of the aid fixed for the wine year in question; whereas, given the increase in the amount deducted when aid was granted in the last few marketing years and given the reduced number of Member States meeting the conditions for organizing promotional campaigns, it seems that the percentage of aid for financing promotional campaigns should be set at a lower level than that currently provided for; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Article 4 (2) of Regulation (EEC) No 2641/88 shall be replaced by the following: '2. The part of the aid intended for financing the promotional campaigns shall amount to 25 % of the amounts of the aid fixed for the wine year in question. The amount corresponding to that part shall be deducted when the aid is granted. The competent authority shall pay processors only 75 % of the aids fixed.` Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 1995. For the Commission Franz FISCHLER Member of the Commission